DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered.
With regard to foreign priority, the examiner acknowledges the filing of the access code in the application data sheet.  As the certified copies are not in the file wrapper and therefore not received, the examiner maintains the 35 U.S.C 119 conditions have been met.  The examiner is not involved in the retrieval process of certified copies.
The following discussion pertains to different rejections and objections and is not specific to only one of the applicant’s arguments.

    PNG
    media_image1.png
    333
    480
    media_image1.png
    Greyscale

The disclosure is unclear regarding the terminology of rotation.  Rotational velocity is not the standard terminology in physics/engineering.  The specification uses the term “first rotational velocity U1” and also “first tangential velocity VT1”.  Paragraph [0044] states these can be parallel.  It is unclear if the specification is referring to a “rotational velocity” as being a “tangential velocity” or an angular velocity.  The examiner provides the image above to show the distinction, where Vt is tangential velocity and ω is the angular velocity.
The figures provide no clarity on the above issue.  Figure 3 shows U1 and U2.  If U1 and U2 are tangential velocities they should be in/out of the page and depicted using typical physics/engineering notation of such directionality.  This is contrary to what is shown.  Figure 4 shows U1 and VT1 in the same direction suggesting U1 is a tangential velocity.
Additionally, “a first rotational direction” and “a second rotational direction, counter to the first rotational direction” is claimed in claim 1.  It is unclear based on the above discussion if rotational directions (noting that velocities have directions) are based on angular or tangential (linear) velocities.  A singular angular velocity will have the whole plane of tangential velocities along the circular path.    Note that two opposite angular velocities will have the same tangential velocities 180 degrees opposite on the path of rotation.  Antecedent basis is important for the applicant to consider with “a first rotational direction” maybe conveying a singular angular velocity or a singular tangential velocity.
Based on the above, objections to the drawings, specification, and rejection under 35 U.S.C 112(b) are made.  The examiner will examine the claims and respond to the applicant’s arguments as best as possible, but there are difficulties based on the lack of clarity of the disclosure and claims. 
The previous 35 U.S.C 112(b) rejection is withdrawn based on the amendments.
The following response is with regard to the arguments pertaining to the 35 U.S.C 103 rejections.
The applicant argues that the combination of Proctor, Alvanos, and Pankaj would not result in a fluid passage that redirects fluid flow from the first rotational direction to the second rotational direction.  The examiner finds that the passages between (44) of Alvanos are substantially identical in geometry and configuration in the engine to the instant application passages.  The claim limitation is rejected based on this and MPEP 2112.01 where this function is presumed inherent due to the combination of Proctor and Alvanos with support from Pankaj having the same structure, the property of function is presumed inherent. Also, in paragraph [0030] Alvanos describes these passages change the angular velocity from the a first angular velocity of a first rotor toward a second angular velocity of a second rotor, by changing the velocity to “substantially parallel to the gas flow path 38”.  In addition, the claim limitation of redirects from “the first rotational direction to the second rotational direction” as discussed in the section above is entirely unclear as to what the limitation actually means. 
Second, the applicant argues that Alvanos teaches a channel and not a passage.  The examiner finds that the applicant has a narrower interpretation of what a passage is; the applicant cites a definition that includes “walls on either side”.  It does not mean walls on all sides. The examiner finds under a broadest reasonable interpretation that a passage (or a channel) does not need to be enclosed and the adjacent instances of (44) of Alvanos form a passage with a centerline in between.
Third, the applicant argues that the examiner used knowledge from the applicant’s disclosure based on the prior art allegedly not teaching the feature of redirecting fluid within the passages from the first rotational direction to the second rotational direction.  The examiner disagrees as the modification based on Alvanos [0030] has a clear motivation as to why a person of ordinary skill in the art would make the modification and Pankaj is used only for a view of the Proctor that is not shown.
The applicant has amended claim 1 and other claims; the amendments do not have a specific argument related to them.  The rejection is updated based on the amendments.
Any changes to the rejection are necessitated by amendment.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on March 26, 2020. It is noted, however, that applicant has not filed a certified copy of the IT102020000006439 application as required by 37 CFR 1.55.
Drawings
The drawings were received on April 1, 2022.  These drawings are objected to.
The drawings are objected to because they do not provide a consistent disclosure with the specification. Figure 3 shows U1 and U2.  If U1 and U2 are tangential velocities they should be in/out of the page and depicted using typical physics/engineering notation of such directionality.  This is contrary to what is shown.  Figure 4 shows U1 and VT1 in the same direction suggesting U1 is a tangential velocity. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification is objected to because it does not provide a consistent disclosure with the drawings or use conventional terms.   Rotational velocity is not a conventional term and is ambiguous as to whether it is referring to angular velocity or a tangential (linear) velocity.  The specification together with the drawings appear to be inconsistent with each other as to this determination.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites herein the plurality of fluid passages are formed within a portion of the first rotor separate from the hanger assembly.  There is no explicit support for this limitation in the specification.  The hanger assembly is only illustrated in Figure 2, while the full fluid passages (86) which also include inlet and outlet passages (108) and (112) are only illustrated in Figure 3.  Figures 3 is a zoomed in view of Figure 2 as shown by box III, but there is no labels or depiction of (80) and (82). Therefore, there is insufficient written description for the limitations of claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13-15, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 23 include limitation, “oriented to redirect a fluid flow within a respective fluid passage from the first rotational direction to the second rotational direction”.  It is unclear if a rotational direction is a tangential velocity direction or an angular velocity direction based on the specification and figures.  Dependent claims are also rejected.
Claim 23 recites “fluid passages” at the in the last line, earlier in the claim only “a fluid passage” is recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image2.png
    693
    645
    media_image2.png
    Greyscale

Claims 1-6, 8-11, 13-15, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor et al. (U.S Pre-Grant Publication 20040086377) hereinafter Proctor in view of Alvanos et al. (U.S Pre-Grant Publication 20050217277) hereinafter Alvanos and Pankaj et al. (U.S Pre-Grant Publication 20190085701) hereinafter Pankaj.
Regarding claim 1, Proctor discloses:
A counter-rotating turbine engine defined by an engine centerline {Figure 1 (16), [0001]} and comprising:
a first rotor {Figure 2 (38)},
rotating in a first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top}, and
having at least two first pluralities of circumferentially arranged blades that are spaced axially from one another to define a gap therebetween {Figure 2 (40); there is a gap between instances of (40)};
a second rotor {Figure 2 (42)},
rotating in a second rotational direction, counter to the first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top and opposite of the first direction [0001]}, and
having a second plurality of circumferentially arranged blades provided within the gap of the first rotor {Figure 2 (44); (44) is within gap between instances of (40)}; and
a plurality of fluid passages formed in the first rotor with each fluid passage of the plurality of fluid passages including an outlet facing the gap {Figure 3 (108), instance on the right of the figure; [0034] there is a plurality of these passages as it is in the hooks of turbine blades (40)}.
Proctor is silent regarding wherein the plurality of fluid passages are defined by a passage centerline oriented to redirect a fluid flow within a respective fluid passage from the first rotational direction to the second rotational direction.
Alvanos pertains to controlling fluid between stages of a gas turbine engine.  Alvanos teaches wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages {Figures 3 and 4, between (44) is the passages that redirect the flow};
The following limitation can also be mapped using the teachings of Alvanos: a plurality of fluid passages formed in the first stage with an outlet facing the gap {Figure 4 (44) is in the first stage with (28) and the outlet faces the gap as shown in Figure 3}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid flow directional modifiers (44) applied at an analogous location of Proctor (Annotated Figure 1 (I)} which is part of the first rotor.  One of ordinary skill in the art would be motivated to do so in order to through the secondary flow cavity to be turned so as to be substantially parallel to the gas flow path {Alvanos [0030]}.
The combination of Proctor and Alvanos teaches wherein the plurality of fluid passages are defined by a passage centerline oriented to redirect a fluid flow within a respective fluid passage from the first rotational direction to the second rotational direction {the directional modifiers (44) of Alvanos are applied to Proctor where they are directed in the same direction as the blade (28) that they are a part of; this results in directing from a first rotational direction to the second.  See following description immediately below}.
Annotated Figure 2 below is a diagram from Pankaj et al. (U.S Pre-Grant Publication 20190085701) of a counter-rotating configuration with the teachings of Alvanos applied.  This view (without teachings of Alvanos) is not shown in Proctor but is implicit to one of ordinary skill in the art.  In Annotated Figure 2 (40P) and (44P) are the instances in Proctor which have (44A) of Alvanos applied at (I) in Annotated Figure 1.  The directionality is directed from the first rotational direction C1 in Annotated Figure 2 to C2 as the directional modifiers (44A) point downward in the figure which is towards C2.  The claim limitation is rejected based on this and MPEP 2112.01 where this function is presumed inherent due to the combination of Proctor and Alvanos with support from Pankaj having the same structure, the property of function is presumed inherent. Also, in paragraph [0030] Alvanos describes these passages change the angular velocity from the a first angular velocity of a first rotor toward a second angular velocity of a second rotor, by changing the velocity to “substantially parallel to the gas flow path 38”.}

    PNG
    media_image3.png
    714
    582
    media_image3.png
    Greyscale

Regarding claim 2, Proctor further discloses wherein the first rotor is provided radially outwardly from the second rotor with respect to the engine centerline {Figure 2 (38) is outer; (42) is inner} such that the first rotor surrounds the second rotor {Figure 2 (38) surrounds (42)}.
Regarding claim 3, Proctor further discloses a fluid manifold fluidly coupled to the fluid passages {Figure 3 region between (74) and (78)}.
Regarding claim 4, Proctor further discloses wherein the fluid manifold comprises a cavity formed within the outer rotor {Figure 3 the region between (74) and (78) is a cavity}
Regarding claim 5, Proctor further discloses wherein the cavity extends circumferentially around an entirety of the first rotor, with respect to the engine centerline {Figure 3 the region between (74) and (78) extends circumferentially around an entirety of the first rotor, there’s nothing within the region between (74) and (78) for the full 360 degrees around the centerline}. 
Regarding claim 8, Proctor further discloses:
a drum surrounding the first rotor and the second rotor {Figure 2 (36) surrounds (38) and (42)} and
defining a space between the drum and one of either the first rotor or the second rotor, wherein the space is fluidly coupled to the plurality of fluid passages {Figure 2 the space between (36) and (38) is connected to the passages, see arrows (B), [0034]}.
Regarding claim 9, Proctor further discloses a compressor section {Figure 1 (26)} and a turbine section {Figure 1 (34)}, with the plurality of fluid passages being located within in the turbine section {Figure 2 (34), [0034]}.
Regarding claim 10, Proctor further discloses a bypass air duct fluidly coupling the compressor section to the space {Figure 2 (64), [0034]}.
Regarding claim 11, Proctor further discloses wherein the first rotor comprises a cavity fluidly coupling the space to the fluid passages {Figure 3 region between (74) and (78) is coupled to the fluid passages}.
Regarding claim 13, the combination of Proctor and Alvanos further teaches wherein each outlet of the plurality of fluid passages are provided downstream of a trailing edge of an upstream first plurality of circumferentially arranged blades of the at least two first pluralities of circumferentially arranged blades and upstream of a leading edge of the second plurality of circumferentially arranged blades {Annotated Figure 1 (I), the outlet of the passages between (44) of Alvanos is downstream of the trailing edge of the first upstream plurality, and is also upstream of the leading edge of the second plurality, see Figure 4 of Alvanos}.
Regarding claim 14, the combination of Proctor and Alvanos further teaches wherein the second plurality of circumferentially arranged blades each terminate in a tip and include a leading edge, wherein the outlet is located radially outward from a portion of each blade of the second plurality of circumferentially arranged blades where the leading edge meets the tip {Annotated Figure 1 the radially outer end of (I) is radially outward of the leading edge tip (II)}.
Regarding claim 15, the combination of Proctor and Alvanos further teaches wherein the passage centerline forms a non-zero included acute angle relative to a plane normal to the engine centerline and intersecting the passage centerline {Annotated Figure 2 shows (44) is angled relative to plane normal to the centerline; the angle for which the passage centerline is at relative to a transverse plane to the axis is not specifically disclosed, but no actual measurement of the angle can be perfectly zero and is therefore non-zero; additionally any line relative to a plane will form an acute angle depending on the reference vector if it is not orthogonal}.
Regarding claim 21, the combination of Proctor and Alvanos further teaches wherein the at least two first pluralities of circumferentially spaced blades of the first rotor are operably coupled to the first rotor by a hanger assembly {Proctor Figure 3 (80)/(82)}, and herein the plurality of fluid passages are formed within a portion of the first rotor separate from the hanger assembly {Proctor Figure 3 (78) is separate from (80)/(82)}. 
Regarding claim 22, the combination of Proctor and Alvanos further teaches wherein the outlet of each fluid passage of the plurality of fluid passages is provided axially forward of the second plurality of circumferentially arranged blades, with respect to the engine centerline {Annotated Figure 1 (I) is axially forward of (44) of Proctor}. 
Regarding claim 23, Proctor discloses:
A counter-rotating turbine engine defined by an engine centerline {Figure 1 (16), [0001]} and comprising:
a first rotor {Figure 2 (38)},
rotating in a first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top}, and
having at least two first pluralities of circumferentially arranged blades that are spaced axially from one another to define a gap therebetween {Figure 2 (40); there is a gap between instances of (40)};
a second rotor {Figure 2 (42)},
rotating in a second rotational direction, counter to the first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top and opposite of the first direction [0001]}, and
having a second plurality of circumferentially arranged blades provided within the gap of the first rotor {Figure 2 (44); (44) is within gap between instances of (40)}; and
a fluid passage formed in the first rotor with an outlet facing the gap {Figure 3 (108), instance on the right of the figure; [0034] there is a plurality of these passages as it is in the hooks of turbine blades (40)}.
Proctor is silent regarding wherein the fluid passage is defined by a passage centerline oriented to redirect a fluid flow within the fluid passage from the first rotational direction to the second rotational direction.
Alvanos pertains to controlling fluid between stages of a gas turbine engine.  Alvanos teaches wherein the fluid passage has a passage centerline oriented to redirect a fluid flow within the fluid passage {Figures 3 and 4, between (44) is the passages that redirect the flow};
The following limitation can also be mapped using the teachings of Alvanos: a fluid passage formed in the first stage with an outlet facing the gap {Figure 4 (44) is in the first stage with (28) and the outlet faces the gap as shown in Figure 3}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid flow directional modifiers (44) applied at an analogous location of Proctor (Annotated Figure 1 (I)} which is part of the first rotor.  One of ordinary skill in the art would be motivated to do so in order to through the secondary flow cavity to be turned so as to be substantially parallel to the gas flow path {Alvanos [0030]}.
The combination of Proctor and Alvanos teaches wherein the plurality of fluid passages are defined by a passage centerline oriented to redirect a fluid flow within a respective fluid passage from the first rotational direction to the second rotational direction {the directional modifiers (44) of Alvanos are applied to Proctor where they are directed in the same direction as the blade (28) that they are a part of; this results in directing from a first rotational direction to the second.  See following description immediately below}.
Annotated Figure 2 below is a diagram from Pankaj et al. (U.S Pre-Grant Publication 20190085701) of a counter-rotating configuration with the teachings of Alvanos applied.  This view (without teachings of Alvanos) is not shown in Proctor but is implicit to one of ordinary skill in the art.  In Annotated Figure 2 (40P) and (44P) are the instances in Proctor which have (44A) of Alvanos applied at (I) in Annotated Figure 1.  The directionality is directed from the first rotational direction C1 in Annotated Figure 2 to C2 as the directional modifiers (44A) point downward in the figure which is towards C2.  The claim limitation is rejected based on this and MPEP 2112.01 where this function is presumed inherent due to the combination of Proctor and Alvanos with support from Pankaj having the same structure, the property of function is presumed inherent. Also, in paragraph [0030] Alvanos describes these passages change the angular velocity from the a first angular velocity of a first rotor toward a second angular velocity of a second rotor, by changing the velocity to “substantially parallel to the gas flow path 38”.}. 
Regarding claim 24, Proctor further discloses wherein the first rotor is provided radially outwardly from the second rotor with respect to the engine centerline {Figure 2 (38) is outer; (42) is inner} such that the first rotor surrounds the second rotor {Figure 2 (38) surrounds (42)}.
Regarding claim 25, the combination of Proctor and Alvanos further teaches:
wherein the fluid passage comprises:
an inlet passage fluidly coupled to a portion of the counter-rotating turbine engine exterior the first rotor {Proctor Figures 2-4 slots (102) are coupled to (46); [0034]};
a fluid manifold extending circumferentially about at least a portion of the first rotor, with respect to the engine centerline {Proctor Figure 3 region between (74) and (78)}; and
an outlet passage having the outlet, wherein the fluid manifold fluidly couples the inlet passage to the outlet passage {Proctor Figures 3/4 (108); area between (74) and (78) couples (102) to (108).
Regarding claim 26, the combination of Proctor and Alvanos further teaches
wherein the fluid passage includes a plurality of outlet passages circumferentially arranged about the first rotor, with respect to the engine centerline {Proctor Figure 3 (108) is arranged circumferentially as the blades are arranged circumferentially about the first rotor}, and
fluidly coupling the fluid manifold to a portion of the gap upstream of the second plurality of circumferentially arranged blades {Proctor Figure 3 (108) couples the area between (74) and (78) to gap upstream of (II) in Annotated Figure 1}.
Regarding claim 27, the combination of Proctor and Alvanos further teaches wherein the outlet of each fluid passage of the plurality of fluid passages is provided axially forward of the second plurality of circumferentially arranged blades, with respect to the engine centerline {Annotated Figure 1 (I) is axially forward of (44) of Proctor}.
Claim 6 is necessarily addressed by a change in the mapping and rejection of claim 1.  Claim 1 is addressed in a second manner to be able to reject claim 6 as follows.
Regarding claim 1, Proctor discloses:
A counter-rotating turbine engine defined by an engine centerline {Figure 1 (16), [0001]} and comprising:
a first rotor {Figure 2 (42)},
rotating in a first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top}, and
having at least two first pluralities of circumferentially arranged blades that are spaced axially from one another to define a gap therebetween {Figure 2 (44); there is a gap between instances of (44)};
a second rotor {Figure 2 (38)},
rotating in a second rotational direction, counter to the first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top and opposite of the first direction [0001]}, and
having a second plurality of circumferentially arranged blades provided within the gap of the first rotor {Figure 2 (40); (40) is within gap between instances of (44)}; and
Proctor is silent regarding:
a plurality of fluid passages formed in the first rotor with each fluid passage of the plurality of fluid passages including an outlet facing the gap; and
wherein the plurality of fluid passages are defined by a passage centerline oriented to redirect a fluid flow within a respective fluid passage from the first rotational direction to the second rotational direction.

    PNG
    media_image4.png
    667
    735
    media_image4.png
    Greyscale

Alvanos pertains to controlling fluid between stages of a gas turbine engine.  Alvanos teaches:
a plurality of fluid passages formed in the first rotor with each fluid passage of the plurality of fluid passages including an outlet facing the gap {Figure 4 (44) is in the first stage with (28) and the outlet faces the gap as shown in Figure 3}
 wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages {Figures 3 and 4, between (44) is the passages that redirect the flow}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid flow directional modifiers (44) applied at an analogous location of Proctor {Annotated Figure 3 (III)} which is part of the first rotor.  One of ordinary skill in the art would be motivated to do so in order to through the secondary flow cavity to be turned so as to be substantially parallel to the gas flow path {Alvanos [0030]}.
It is also noted that Alvanos recognizes parasitic leakage air exits both along Figure 3 (39) and Figure 10 (74) {[0029] and [0034]}.
For purposes of brevity, See headings 32-37 on pages 9-11 above to see the description of how the combination of Proctor and Alvanos teaches wherein the plurality of fluid passages are defined by a passage centerline oriented to redirect a fluid flow within a respective fluid passage from the first rotational direction to the second rotational direction.
Regarding claim 6, Proctor further discloses wherein the first rotor provided radially inwardly from the second rotor with respect to the engine centerline, such that the second rotor surrounds the first rotor {Figure 2 (38) is the first rotor and outer rotor that surrounds second and inner rotor (42)}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745